Case: 12-12575   Date Filed: 02/26/2013   Page: 1 of 3

                                                       [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-12575
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:12-cv-20237-UU

E-YAGE BOWENS,

                    Plaintiff-Appellant,

MARK ROBERT WALKER, et al.,

                    Defendants,

versus

TURNER GUILFORD KNIGHT DETENTION,
WARDEN/SUPERINTENDENT OF T.G.K.,
OFFICERS OF T.G.K.,
JACKSON HEALTH SYSTEM,
MAYOR, MIAMI-DADE COUNTY, FL, et al.,

                    Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (February 26, 2013)
              Case: 12-12575     Date Filed: 02/26/2013    Page: 2 of 3

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      E-Yage Bowens, proceeding pro se, appeals the dismissal without prejudice

of his 42 U.S.C. § 1983 complaint, in which six inmates joined their claims

together in a single suit. The district court held that to conform to the Prison

Litigation Reform Act of 1995 (PLRA), as interpreted by Hubbard v. Haley, 262

F.3d 1194, 1195 (11th Cir. 2001), each inmate must file a new, individual

complaint, and either pay the full filing fee or submit an individual motion to

proceed in forma pauperis (IFP). On appeal, Bowens argues that because Hubbard

aimed to curtail the flux of frivolous lawsuits by inmates, the Court never ruled on

inmates (1) sharing the mandatory filing fee for non-frivolous civil rights lawsuits

brought under exigent circumstances. We affirm.

      The district court’s interpretation of the PLRA constitutes a question of law

that we review de novo. Id. at 1196. We have held that the PLRA “amended 28

U.S.C. § 1915(b) to require a prisoner to pay the full amount of the filing fee when

a prisoner brings a civil suit IFP.” Id. In Hubbard, 18 prisoners filed a single pro

se civil rights action under § 1983 against a correctional facility and other

defendants. The prisoners alleged that the correctional facility failed to provide

constitutionally adequate medical care and diet. Id. at 1195. We affirmed the

district court’s dismissal of the complaint, holding that the plain language of the


                                           2
                Case: 12-12575     Date Filed: 02/26/2013   Page: 3 of 3

PLRA requires that each prisoner proceeding IFP pay the full initial filing fee and

the appellate filing fee. Id. at 1195, 1198. To the extent that the Rules Enabling

Act, as expressed in Federal Rule of Civil Procedure 20, actually conflicts with the

PLRA, we held that the statute repeals the Rule. Id. at 1198.

        Here, as a preliminary matter, this Court only has jurisdiction to hear this

appeal as to Bowens, because only Bowens signed the document that was

construed as a notice of appeal. See Fed. R. App. P. 3(c)(2). Bowens, however,

has failed to show that the district court erred when it dismissed the original

complaint because the PLRA, as interpreted by Hubbard, did not provide

exceptions for joinder of inmate plaintiffs based on the nature of the claims that

they raised. To the contrary, because the prisoners in Hubbard claimed inadequate

medical care, the court in Hubbard arguably anticipated claims that could involve

exigent danger to the prisoners, such as those claims seemingly raised by Bowens

here.

        Accordingly, upon review of the record and consideration of the parties’

briefs, we affirm

        AFFIRMED.




                                            3